On Motion for Rehearing.
Appellees contend the decision creates a dangerous rule in holding the transfer tax declaration may be evidence of consideration or value, as applied to this case, because their compliance with the statutory requirement that tax be declared as to “consideration or value” does not in fact prove any consideration, because there was none. However, this was the precise reason we refused to go as far as to hold, as appellant wished, that the declaration created a presumption of consideration. The issue to be proved in this case was whether consideration in excess of $154,000 was exchanged and as to this fact it *83cannot be error to allow proof of the “value” exchanged when value may or may not be evidence of consideration according to the state of the evidence and in the jury’s discretion. The determination is a question of fact with all the evidence. The distinction between admissibility and weight must not be blurred (see Mulkey v. State, 155 Ga. App. 304, 307 (270 SE2d 816)); unless evidence is incompetent for a purpose or irrelevant and prejudicial, it is admissible. Admissibility is not determined by weight, which is a jury question. This is well illustrated in this case, where the value exchanged by the corporation and sellers was with all the evidence determined by the jury to in fact be consideration in excess of $154,000.

Motion for rehearing denied.